Shulman, Judge.
This court having entered on September 18,1979, a judgment in the above-styled case, 151 Ga. App. 377 (259 SE2d 742), affirming the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Huggins v. Aetna Cas. & Surety Co., 245 Ga. 248 (264 SE2d 191) (1980), the judgment heretofore rendered by this court is vacated.
Our review of the record reveals that a question of fact exists concerning the issue of the employer’s reliance on safety inspections conducted by appellees. Since the Supreme Court has ruled that reliance by the employer, as opposed to the employee, is sufficient, the grant of summary judgment to appellees cannot stand.

Judgment reversed.


Deen, C. J., and Carley, J., concur.